DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbsommer (US 2014/0368301, of record).

Claim 13: Herbsommer discloses a dielectric waveguide (Fig.12), comprising: 
a dielectric core (“CORE”; alternatively, the “CORE” and “CLADDING” may be considered the core); 
a conductive layer surrounding the dielectric core (any of 1220, 1222, 1224), 
wherein the conductive layer provides a power delivery pathway along the length of the dielectric waveguide (see [0052], where “If the conductive layers are continuous along the length of DWG 1200, then each conductive layer may be used to conduct a DC current or low frequency signal”; see also [0051]: “While it can efficiently guide high frequency RF signals, delivering appreciable levels of power is not possible. It may be desirable in many cases to 

Claim 14: Herbsommer discloses wherein the conductive layer is a conductive plating layer (see [0030], where the conductive layers may be provided via “a conductive coating … applied to the external surface of the waveguide”, which may be provided “using conductive paint or by various types of evaporation or sputtering methods”).
Claim 15: Herbsommer discloses wherein the conductive layer is a foil wrapping layer ([0030]: “…could be a metallic foil”).
Claim 19: Herbsommer discloses wherein the foil wrapping layer is wrapped around the dielectric core lengthwise (see [0030] and [0052], which describes the conductive layer as being a metallic foil and which discloses the conductive layer running the length of the dielectric core for providing DC power, respectively).
Claim 20: Herbsommer discloses wherein the dielectric core includes a first dielectric material and a second dielectric material (e.g. the core and the cladding if both are considered the “core”, where each are made of different dielectric material; see [0031]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer.

Herbsommer discloses the limitations of claim 15, as discussed above. Additionally, Herbsommer discloses that the conductive layers may be foil or a conductive plating layer (i.e. a conductive coating … applied to the external surface of the waveguide”, which may be provided “using conductive paint or by various types of evaporation or sputtering methods”). Additionally, Herbsommer discloses a first metallic layer 1220 separated from a second metallic layer (1222) via an insulative layer (1221). However, Herbsommer does not explicitly disclose providing a conductive plating layer as 1220 and a foil wrapping layer as 1222, thus resulting in a “foil wrapping layer … formed over a conductive plating layer” as required by the claim. Herbsommer thus identifies a design need to solve a problem: providing a conductive layer surrounding a dielectric core and further identifies a finite number of predictable solutions (foil, conductive pain, evaporation, or sputtering). Since each method provides the same result of a conductive layer, the results of providing a conductive plating layer for the first metallic layer .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer in view of AlphaWire (“Understanding Shielded Cable”).

Herbsommer discloses the limitations of claim 15, as discussed above. However, while Herbsommer does disclose that the conductive layer may be a foil wrapping layer, Herbsommer does not disclose “wherein the foil wrapping layer is wrapped around the perimeter of the dielectric core a plurality of times”. AlphaWire discloses that a similar shielded cable may utilize two layers of foil in noisy environments (see page 2, last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have utilized a foil wrapping layer wrapped around the perimeter of the dielectric core a plurality of times in order to have provided improved shielding characteristics in noisy environments.

Allowable Subject Matter
Claims 1-12 and 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 24, Herbsommer discloses the dielectric waveguide of claim 13, including a power delivery layer surrounding an individual waveguide. However, Herbsommer does not disclose bundling a plurality of the waveguides together. While bundling waveguides is disclosed by Bennett et al. (US 2016/0365175, Figs.18D, 18L), neither Bennett et al. nor any of the discovered art disclose providing “a power delivery layer formed around the plurality of dielectric waveguides” (corresponding to, e.g. 464,466 of the instant invention, which surrounds a plurality of waveguides 350 and provides power delivery);
Regarding claim 21, the prior art does not clearly disclose “a conductive line integrated within the dielectric core” within the overall context of the claims (corresponding to 790 of the instant invention).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haroun (US 2016/0240907) discloses utilizing dielectric waveguides (Fig.1) and dielectric waveguide bundles (Fig.3) within an automotive application (Fig.4). Morgan et al. (US 2017/0170538) discloses another example of a bundled dielectric waveguide assembly (see abstract, Figs.1 and 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849